UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. Worldwide Plaza 309 West 49th Street New York, N.Y. 10019 Nomura Asset Management U.S.A. Inc. Worldwide Plaza 309 West 49th Street New York, N.Y. 10019 Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: February 28, 2014 Date of reporting period: August 31, 2013 ITEM 1. REPORT TO SHAREHOLDERS JAPAN SMALLER CAPITALIZATION FUND, INC. October 23, 2013 To Our Shareholders: We present the Semi-Annual Report of Japan Smaller Capitalization Fund, Inc. (the “Fund”) for the six months ended August 31, 2013. The Net Asset Value per share (“NAV”) of the Fund increased by 6.5% and the closing market price of the Fund (on the New York Stock Exchange) increased by 3.9% for the six months ended August 31, 2013. The closing market price of the Fund on August 31, 2013 was $8.31, representing a discount of 11.6% to the NAV of $9.40. The net assets of the Fund totaled $266,332,008. The Russell/Nomura Small CapTM Index, the Fund’s benchmark (“Benchmark”), increased by 6.1% in United States (“U.S.”) dollar terms for the six months ended August 31, 2013. During the period, the Fund outperformed the Benchmark by 0.4%. The Tokyo Price Index (the “TOPIX”), consisting of all companies listed on the First Section of the Tokyo Stock Exchange (the “TSE”), increased by 6.6% and the Nikkei Average Index (“Nikkei”), a price-weighted index of the 225 leading stocks on the TSE, increased 8.9% in U.S. dollar terms during the six months ended August 31, 2013. The Japanese yen (“Yen”) depreciated by 6.3% against the U.S. dollar during the six months ended August 31, 2013. For the quarter ended August 31, 2013, the Benchmark decreased by 1.1%, the TOPIX did not fluctuate, and the Nikkei decreased by 0.2% in U.S. dollar terms. The NAV of the Fund increased by 0.2% and outperformed the Benchmark by 1.3%. The Fund’s share price decreased by 6.8% during the quarter. The Yen appreciated by 2.6% against the U.S. dollar during the quarter. The Portfolio Equity holdings represented 98.8% of the Fund’s net assets at August 31, 2013. The Fund held 146 portfolio companies, of which 124 were TSE First Section stocks, 18 were TSE Second Section stocks, and four were other smaller capitalization stocks, comprising 89.7%, 7.5%, and 1.6%, respectively, of net assets on August 31, 2013. The Fund has recently moved to a more diversified strategy emphasizing value investing. Specifically, the Fund invests in undervalued stocks that offer fundamental strength and potential for improvement. The Fund performs extensive fundamental research to identify stocks that can create shareholder value. The Fund focuses on company leaders in certain niche markets, companies with a large or expanding market share, stocks with superior shareholder distribution policies, and stocks that offer growth prospects. In the Japanese small cap equity market, valuation anomalies do exist and can be exploited through active management. There are a number of factors that the Fund considers when selling an investment, including a stock’s full discount of its share price appreciation, unexpected deterioration in earnings or a substantial loss that impairs the company’s net assets, and a stock’s diminishing potential given declining competitiveness due to a change of business environment or failure of business strategy. Performance In terms of the sector allocation strategy, underweight positions in the Banks sector and overweight positions in the Information and Communication sector produced the largest positive contributions, although sector returns were eroded by the over- weight positions in the Wholesale Trade sector and Other Products sector. Stock attribution analysis shows that some stocks, such as Rakuten, Inc. and Nihon M&A Center Inc. in the Services sector, and Hajime Construction Co., Ltd. in the Real Estate sector, made positive contributions to the relative performance. Meanwhile, some stocks such as Tachi-S Co., Ltd. in the Transportation Equipment sector and Sato Corporation in the Machinery sector had a negative impact on the portfolio. Market Review The Benchmark increased by 12.9% in local currency terms for the six months ended August 31, 2013. The Benchmark underperformed the broad Japanese equity market, measured by the TOPIX, which increased by 13.4% during the period. The Japanese stock market rebounded during the period. However, there was less upward momentum for small cap stocks compared with the overall Japanese market since business performance for many small cap companies is highly dependent on domestic demand. As a result, their stock price valuations were lower compared with those of larger companies, which have higher growth prospects due to faster growing foreign markets. In March 2013, the Japanese equity market extended its rally. Despite new credit concerns in the European Union triggered by the banking crisis in Cyprus, the Yen continued to depreciate steadily against the U.S. dollar. The Japanese equity market remained solid in anticipation of aggressive monetary easing policies from the new administration of the Bank of Japan (“BOJ”). In addition, the steady recovery of the U.S. economy and a robust performance in the U.S. equity market supported investor sentiment towards the Japanese equity market. International investors initially responded favorably to the new monetary policy launched by the BOJ in April 2013. However, the momentum later declined amid concerns about global economic growth prospects. Recognition of a possible exit from quantitative easing in the U.S. led to signs of weakness in the global equity markets. Concerns over the sustainability of economic growth and doubts about the stability of financial conditions in China also had a negative impact on investor sentiment. Policy decisions announced at the first BOJ meeting under new Governor Kuroda in April 2013 were not expected by the global markets. The BOJ policy board voted to double the monetary base through increased purchases of long-term government bonds, exchange traded funds, and Japanese real estate investment trusts to meet a target annual inflation figure of 2% in two years. The extent of these asset purchases exceeded global market expectations which caused the Yen to weaken relative to other major currencies given this aggressive monetary easing policy. The Japanese stock market fell slightly in July and August 2013. Even though there has been some unexpected rise from recent macroeconomic data from developed regions, including Japan, the ongoing slowdown in emerging economies and deteriorating geopolitical situation surrounding Syria had a negative impact on investor sentiment toward the end of August 2013. Outlook and Strategy The difference between economic prospects for developing and emerging regions have widened recently. While credit issues continue to weaken the prospects for some outlying economies, the latest economic data suggests that conditions across Europe are starting to level out. The U.S. economy also continues its steady recovery. As the signs of economic improvement continue in the U.S., it is expected that the Federal Reserve will taper its monthly government bond purchases since it is at the core of its massive quantitative easing program. As a result, the abundant liquidity in emerging markets, partly supported by U.S. monetary policy, is expected to shrink. The resulting decrease in fund outflows could work against the economic growth prospects of certain regions. In particular, countries with large deficits, such as India, Indonesia, Brazil, and Turkey, are experiencing substantial monetary outflows and declining currency values and may need to raise interest rates in the midst of fragile domestic demand. Meanwhile, the Chinese economy seems to have stabilized, as recent economic data indicates a recovery in production activity while the inflation rate is being maintained at a reasonable level. Corporate earnings announcements initially provided a positive start to August 2013. However, investor concerns about vulnerable emerging market conditions and geopolitical uncertainties in Syria subsequently reversed these gains in the Japanese equity market. The Federal Reserve’s decision regarding current quantitative easing monetary policy and discussions in Japan over the consumption tax hike have prompted investors to adopt a wait-and-see approach which has resulted in generally low trading volumes. Although the Fund does not expect the recent turmoil in financial markets to undermine economic fundamentals similar to past crises, the global market will likely remain volatile in the short term. Corporate earnings demonstrated that despite the continued variability in global demand during the second quarter of 2013, currency depreciation buoyed profitability and earnings prospects for Japanese exporters. Therefore, in the absence of a depressed global economic demand outlook or sharp currency appreciation, the existing stable earnings outlook of 25% recurring profit growth for 2013 remains achievable. However, most Japanese manufacturers still have not encountered a volume recovery, either in the global markets or in the domestic market. While economic indicators in China and Europe are showing some recovery signs, it remains too early to predict a full-scale recovery. The Liberal Democratic Party’s upper house election victory in July 2013 consolidated the ruling coalition’s parliamentary majority which will contribute to building a stable foundation for Prime Minister Shinzo Abe’s administration going forward. Based on consensus earnings estimates, the price to earnings ratio of the overall Japanese equity market is around 15 times, which is comparable to other global equity markets. The Fund expects the Japanese market to remain in the same range for the short term. We appreciate your continuing support of the Fund. Sincerely, /s/Hiromichi Aoki Hiromichi Aoki Vice President and Acting Chief Executive Officer DISCLOSURES Sources: Nomura Asset Management U.S.A. Inc. and Bloomberg L.P. Past performance is not indicative of future results. The NAV price is adjusted for reinvestment of income dividends and capital gain distributions. The New York Stock Exchange’s closing market price is adjusted for reinvestment of income dividends and capital gain distributions. The Fund’s performance does not represent sales commissions. This material contains the current opinions of the Fund’s manager, which are subject to change without notice. It should not be considered investment advice. Statements concerning financial market trends are based on current market conditions, which will fluctuate. There is no guarantee that these investment strategies will work under all market conditions, and each investor should evaluate their ability to invest for the long term. Comparisons between changes in the Fund’s net asset value or market price per share and changes in the Fund’s benchmark should be considered in light of the Fund’s investment policy and objective, the characteristics and quality of the Fund’s investments, the size of the Fund, and variations in the Japanese Yen/U.S. Dollar exchange rate. This report is for informational purposes only. Investment products offered are not FDIC insured, may lose value, and are not bank guaranteed. Indices are unmanaged. You cannot invest directly into an index.The Russell/Nomura Small CapTM Index represents approximately 15% of the total market capitalization of the Russell/Nomura Total MarketTM Index. It measures the performance of the smallest Japanese equity securities in the Russell/Nomura Total MarketTM Index. Currently, there are 1,142 securities in the Russell/Nomura Small CapTM Index. RECENT DIRECTOR CHANGES The Board of Directors and officers want to express their appreciation and gratitude to Dr. Chor Weng Tan for his exemplary service and leadership during his long tenure as an Independent Director of the Fund. He resigned as of June 30, 2013. The Board of Directors and officers want to take this opportunity to express their appreciation to Mr. Masashi Terachi, who has been assigned to new duties at Nomura Funds Research and Technologies Co., Ltd. Mr. Terachi has served as President of Nomura Asset Management U.S.A., Inc., the Fund’s manager, and President and Director of the Fund since 2012. He resigned as of September 19, 2013. In view of Mr. Terachi’s resignation, the Board of Directors of the Fund has elected Mr. Yutaka Itabashi to serve as a member of its Board of Directors. Mr. Itabashi most recently served as Managing Director of Nomura Asset Management Co., Ltd, the Fund’s Investment Adviser. SHAREHOLDERS ACCOUNT INFORMATION Shareholders whose accounts are held in their own name may contact the Fund’s registrar, Computershare Trust Company, N.A., at (800) 426-5523 for information concerning their accounts. PROXY VOTING A description of the policies and procedures that the Fund uses to vote proxies relating to portfolio securities is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the website of the Securities and Exchange Commission (“SEC”) at http://www.sec.gov. Information about how the Fund voted proxies relating to securities held in the Fund’s portfolio during the most recent 12-month period ended June 30 is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the SEC’s website at http://www.sec.gov. AVAILABILITY OF QUARTERLY SCHEDULE OF INVESTMENTS The Fund files a schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s web site at http://www.sec.gov. The Fund’s Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. PORTFOLIO MANAGER On July 1, 2013, Mr. Hiromitsu Daimon became the new Lead Portfolio Manager of the Fund and Mr. Makoto Ito became the Co-Portfolio Manager of the Fund. Mr. Daimon and Mr. Ito are responsible for the day-to-day portfolio management of the Fund. Mr. Daimon leads the Japan Small Cap Team of Nomura Asset Management Co., Ltd., the Fund’s Investment Adviser. He has been a member of the Japan Small/Mid Cap Team and has been managing Japan Small Cap Funds for Japanese retail clients since 2003. Mr. Ito joined Nomura Asset Management Co., Ltd. in 2006 and was named a portfolio manager in 2008. FUND CERTIFICATION In November 2012, the Fund filed its Chief Executive Officer Certification with the New York Stock Exchange pursuant to Section 303A.12(a) of the New York Stock Exchange Corporate Governance Listing Standards. The Fund’s Chief Executive Officer and Chief Financial Officer Certifications pursuant to Section 302 of the SarbanesOxley Act of 2002 were filed with the Fund’s Form N-CSR and are available on the SEC’s web site at http://www.sec.gov. INTERNET WEBSITE Nomura Asset Management U.S.A. Inc. has established an Internet website which highlights its history, investment philosophy and process and products, which include the Fund. The Internet web address is www.nomura.com. JAPAN SMALLER CAPITALIZATION FUND, INC. FUND HIGHLIGHTS—AUGUST 31, 2013 (Unaudited) KEY STATISTICS Net Assets $ Net Asset Value per Share $ Closing NYSE Market Price $ Percentage Change in Net Asset Value per Share*† % Percentage Change in NYSE Market Price*† % MARKET INDICES Percentage change in market indices:* YEN U.S.$ Russell/Nomura Small CapTM Index % % TOPIX % % Nikkei Average % % *From March 1, 2013 through August 31, 2013. †Reflects the percentage change in share price. ASSET ALLOCATION Japanese Equities TSE First Section Stocks % TSE Second Section Stocks Other Smaller Capitalization Stocks Foreign Currency Total Investments Liabilities Less Other Assets, Net ) Net Assets % INDUSTRY DIVERSIFICATION % of Net Assets % of Net Assets Chemicals Metal Products Retail Trade Food Wholesale Trade Services Banks Financing Business Information & Communication Real Estate Machinery Pharmaceutical Transportation and Warehousing Textiles and Apparel Construction Other Products Transportation Equipment Utilities Electric Appliances Precision Instruments Iron & Steel TEN LARGEST EQUITY HOLDINGS BY MARKET VALUE Security Market Value % of Net Assets Sakai Chemical Industry Co., Ltd. $ NS Solutions Corporation Tachi-S Co., Ltd. Ryoden Trading Company, Ltd. The Yamanashi Chuo Bank, Ltd. Paltac Corporation The Kagoshima Bank, Ltd. Rhoto Pharmaceutical, Ltd. C. Uyemura & Co., Ltd. San-A Co., Ltd. JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS AUGUST 31, 2013 (Unaudited) Shares Cost Market Value % of Net Assets JAPANESE EQUITY SECURITIES Banks Akita Bank, Ltd. $ $ General banking services The Bank of Iwate, Ltd. General banking services The Daishi Bank, Ltd. General banking services The Gunma Bank, Ltd. General banking services The Hachijuni Bank, Ltd. General banking services The Higo Bank, Ltd. General banking services The Hyakugo Bank, Ltd. General banking services The Kagoshima Bank, Ltd. General banking services The Mie Bank, Ltd. General banking services The San-in Godo Bank, Ltd. General banking services The Taiko Bank, Ltd. General banking services The Tochigi Bank, Ltd. Commercial banking services The Yamanashi Chuo Bank, Ltd. Commercial banking services Total Banks Chemicals C. Uyemura & Co., Ltd. Plating chemicals Central Glass Co., Ltd. Glass and Chemicals Daiso Co., Ltd. Caustic soda Fujikura Kasei Co., Ltd. Specialty coating materials and fine chemicals See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS-Continued AUGUST 31, 2013 (Unaudited) Shares Cost Market Value % of Net Assets FP Corporation $ $ Manufactures polystyrene and other synthetic resin food containers Hitachi Chemical Co., Ltd. Semiconductor materials JSR Corporation Elastomer and resin products Koatsu Gas Kogyo Co., Ltd. High-pressured gases and chemicals LEC, Inc. Household products Mirai Industry Co., Ltd. Plastic molded electric materials Sakai Chemical Industry Co., Ltd. Titanium oxide, polyvinyl chloride stabilizers, and pharmaceuticals Sekisui Jushi Corporation Processor of plastics and other resin materials Sekisui Plastics Co., Ltd. Plastic products Soken Chemical & Engineering Co., Ltd. Manufacturers and sells adhesives, macromolecules, and medicines Taiyo Holdings Co., Ltd. Manufactures and sells resist inks for printed circuit boards Tenma Corporation Molded resin products Total Chemicals Construction Daiichi Kensetsu Corporation Civil engineering Hibiya Engineering, Ltd. Facility construction Kandenko Co., Ltd. Constructs electrical and power facilities Kinden Corporation Maintains communications and electrical facilities NDS Co., Ltd. General contractor Nippon Densetsu Kogyo Co., Ltd. Installs and maintains communication equipment See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS-Continued AUGUST 31, 2013 (Unaudited) Shares Cost Market Value % of Net Assets Takasago Thermal Engineering Co., Ltd. $ $ Air-conditioning facilities Toenec Corporation Constructs comprehensive building facilities Yondenko Corporation Electrical engineering Yurtec Corporation Designs, builds, and maintains electrical facilities Total Construction Electric Appliances Espec Corp Meteorological testing devices Japan Digital Laboratory Co., Ltd. Computers for accounting and financial use Kitagawa Industries Co., Ltd. Industrial fasteners and electromagnetic wave resistant parts Nihon Kohden Corporation Medical equipment Panasonic Industrial Devices SUNX Co., Ltd. Sensing and control equipment Zojirushi Corporation Household appliances Zuken Inc. Computer-aided design, manufacturing, and engineering system services Total Electric Appliances Financing Business Fuyo General Lease Co., Ltd. Leasing and installment sales trading of equipment and fixtures Hitachi Capital Corporation Financial services Ricoh Leasing Company, Ltd. Office automation equipment leasing Total Financing Business Food Fuji Oil Co., Ltd. Palm oil and coconut oil J-Oil Mills Inc. Cooking oil See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS-Continued AUGUST 31, 2013 (Unaudited) Shares Cost Market Value % of Net Assets Kameda Seika Co., Ltd. $ $ Rice cookies, snacks, and Japanese cakes Warabeya Nichiyo Co., Ltd. Prepared boxed lunches Total Foods Information and Communication Broadleaf Co., Ltd. Business software development, sales, and technical support DTS Corporation Information technology services Enigmo Inc.† Consumer-to-consumer electronic commerce site NEC Networks & System Integration Corporation Communication systems NS Solutions Corporation System consulting services and software development OBIC Co., Ltd. Computer system integration Okinawa Cellular Telephone Company. Cellular and car phone services Otsuka Corporation Computer information system developer Total Information and Communication Iron and Steel Chubu Steel Plate Co., Ltd. Manufactures electric furnace steel plates Mory Industries Inc. Stainless pipes Nichia Steel Works, Ltd. Produces and sells steel products Nippon Seisen Co., Ltd. Secondary products of stainless steel wires Osaka Steel Co., Ltd. Electric furnace steelmaker Total Iron and Steel See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS-Continued AUGUST 31, 2013 (Unaudited) Shares Cost Market Value % of Net Assets Machinery Asahi Diamond Industrial Co., Ltd. $ $ Instruments and machines for diamond objects Daiwa Industries Ltd. Freezers, refrigerators, and ice-making machines Hisaka Works, Ltd. Heat exchangers and evaporators Kitz Corporation Valves and flow control devices Nikko Co., Ltd. Civil engineering and industrial machinery Nippon Pillar Packing Co., Ltd. Industrial-type mechanical seals Nissei Corporation Manufactures transmission gears and precision equipment Oiles Corporation Manufactures oilless bearings Sato Corporation Automation recognition systems Sintokogio, Ltd. Engineering equipment Total Machinery Metal Products Dainichi Co., Ltd. Oil heating equipment Mimasu Semiconductor Industry Co., Ltd. Silicon and gallium Neturen Co., Ltd. Induction hardening equipment Piolax, Inc. Production and sale of automobile parts Topre Corporation Manufactures pressed products for automobile parts Total Metal Products See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS-Continued AUGUST 31, 2013 (Unaudited) Shares Cost Market Value % of Net Assets Other Products Nichiha Corporation $ $ Armoring materials Nishikawa Rubber Company Ltd. Rubber products The Pack Corporation Paper products and plastic bags Pigeon Corporation Baby care goods Total Other Products Pharmaceutical Nichi-Iko Pharmaceutical Co., Ltd. Medical drugs Rohto Pharmaceutical Co., Ltd. Pharmaceuticals manufacturer Total Pharmaceutical Precision Instruments Asahi Intecc Co., Ltd. Medical tools Nakanishi Inc. Manufactures gyration equipment for dental & industry use Total Precision Instruments Real Estate Daibiru Corporation Leases office buildings, apartments and hotels Keihanshin Building Co., Ltd. Real estate leasing and building management Nihon Eslead Corporation Condominiums Total Real Estate See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS-Continued AUGUST 31, 2013 (Unaudited) Shares Cost Market Value % of Net Assets Retail Trade ABC-Mart, Inc. $ $ Shoes Amiyaki Tei Co., Ltd. Barbecue restaurants Arc Land Sakamoto Co., Ltd. Operates home centers Arcs Company, Limited Supermarkets and discount stores Create S D Co., Ltd. Drug store chain Daikokutenbussan Co., Ltd. Operates discount stores for food products and sundry goods Felissimo Corporation Catalog shopping Heiwado Co., Ltd. Supermarkets Hiday Hidaka Corp Chinese restaurant chain Jin Co., Ltd. Eyeglasses and fashion merchandise Kusuri No Aoki Co., Ltd. Sells pharmaceutical products and cosmetics Nitori Co., Ltd. Furniture store chain Ohsho Food Service Corp Chinese restaurant operator Oisix Co., Ltd.† Sells food products online Pal Co., Ltd. Apparel Shimamura Co., Ltd. Clothing chain Saint Marc Holdings Co., Ltd. Restaurants and cafes San-A Co., Ltd. Housing related goods and groceries Yamazawa Co., Ltd. Supermarket chain Total Retail Trade See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS-Continued AUGUST 31, 2013 (Unaudited) Shares Cost Market Value % of Net Assets Services Daiseki Co., Ltd. $ $ Waste disposal EPS Co., Ltd. Clinical testing JP-Holdings, Inc. Child-care center services Message Co., Ltd. Nursing facilities Nihon M&A Center Inc. Provides merger and acquisition brokerage services Step Co., Ltd. Operates preparatory schools Total Services Textiles and Apparel Hogy Medical Co., Ltd. Medical supply products Komatsu Seiren Co., Ltd. Synthetic fibers, textiles products, and composite thin-membrane Total Textiles and Apparel Transportation and Warehousing Alps Logistics Co., Ltd. Delivery, storage, and forwarding of electronic components Japan Transcity Corporation Warehousing and transportation services Kintetsu World Express Inc. Distribution services Meiko Trans Co., Ltd. Operates port-harbor transport facilities Nissin Corporation Transportation services Senko Co., Ltd. Trucking and warehousing Trancom Co., Ltd. Logistics services Total Transportation and Warehousing See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS-Continued AUGUST 31, 2013 (Unaudited) Shares Cost Market Value % of Net Assets Transportation Equipment Hi-Lex Corporation $ $ Control cables Nippon Seiki Co., Ltd. Manufactures instrument panels for automobiles Nissin Kogyo Co., Ltd. Brake systems Sanoh Industrial Co., Ltd. Tubes, wires and electrical products Tachi-S Co., Ltd. Child transformation seats, seat components, and rotating units Total Transportation Equipment Utilities Keiyo Gas Co., Ltd. Produces and sells gas and energy products The Okinawa Electric Power Company, Incorporated Thermal power Total Utilities Wholesale Trade Kanaden Corporation Components and devices Matsuda Sangyo Co., Ltd. Wholesale precious metals, electronic materials, and food Paltac Corporation Daily necessities Senshu Electric Co., Ltd. Electric wire and cables Shinko Shoji Co., Ltd. Integrated circuits and semiconductor devices Siix Corporation Video, audio, and office equipment Sinanen Co., Ltd. Wholesale of energy Ryoden Trading Company, Ltd. Electronic components Sugimoto & Co., Ltd. Tools and measuring instruments See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS-Continued AUGUST 31, 2013 (Unaudited) Shares Cost Market Value % of Net Assets Techno Associe Co., Ltd. $ $ Produces and distributes screws Tomen Devices Corporation Semiconductors Tomen Electronics Corporation Electronic components and devices Trusco Nakayama Corporation Industrial machinery Total Wholesale Trade TOTAL INVESTMENTS IN JAPANESE EQUITY SECURITIES $ $ INVESTMENTS IN FOREIGN CURRENCY Japanese Yen Non-interest bearing account TOTAL INVESTMENTS IN FOREIGN CURRENCY TOTAL INVESTMENTS $ $ LIABILITIES LESS OTHER ASSETS, NET ) ) NET ASSETS $ Portfolio securities and foreign currency holdings were translated at the following exchange rate as of August 31, 2013. Japanese YenJPY¥98,225 $1.00 See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. STATEMENT OF ASSETS AND LIABILITIES AUGUST 31, 2013 (Unaudited) ASSETS: Investments in securities, at market value (cost—$265,690,932) $ Investments in foreign currency, at market value (cost—$5,080,261) Receivable for investments sold Receivable for dividends and interest, net of withholding taxes Cash and cash equivalents Prepaid expenses Total Assets LIABILITIES: Payable for investments purchased Accrued management fees Accrued directors’ fees and expenses Other accrued expenses Total Liabilities NET ASSETS: “Capital stock (par value of 28,333,893 shares of capital stock outstanding, authorized 100,000,000, par value $0.10 each)” Paid-in capital Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized depreciation on investments and foreign currency transactions ) Accumulated undistributed net investment income Net Assets $ Net asset value per share $ See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED AUGUST 31, 2013 (Unaudited) INCOME: Dividend income (less $182,397 withholding taxes) $ Interest income Total Income $ EXPENSES: Management fees Custodian fees Legal fees Directors’ fees and expenses Auditing and tax reporting fees Shareholder reports Annual meeting expenses Registration fees Transfer agency fees Miscellaneous Total Expenses INVESTMENT INCOME—NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Realized gain on investments and foreign currency transactions: Net realized gain on investments Net realized loss on foreign currency transactions ) Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation on foreign currency transactions and translation Net change in unrealized depreciation on investments ) Net realized and unrealized gain on investments and foreign currency transactions and translation NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. STATEMENT OF CHANGES IN NET ASSETS For the Six Months Ended August 31, 2013 (Unaudited) For the Year Ended February 28, 2013 FROM INVESTMENT ACTIVITIES: Net investment income $ $ Net realized gain on investments Net realized loss on foreign currency transactions ) ) Net change in unrealized depreciation on investments and foreign currency transactions and translation ) ) Increase in net assets derived from investment activities FROM DISTRIBUTIONS TO SHAREHOLDERS: Net investment income ($0 and $0.08102 per share, respectively) 0 ) Decrease in net assets derived from distributions to shareholders 0 ) NET ASSETS: Beginning of period End of period (including undistributed net investment income of $1,046,139 and $341,072, respectively) $ $ See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS August 31, 2013 (Unaudited) 1.Significant Accounting Policies Japan Smaller Capitalization Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940 as a non-diversified, closed-end management investment company. The Fund was incorporated in Maryland on January 25, 1990 and investment operations commenced on March 21,1990. In the opinion of management, all material adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation have been included. The accompanying financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) and are stated in U.S. dollars. The following is a summary of the significant accounting and reporting policies used in preparing the financial statements. (a)Valuation of Securities—Investments traded in the over-the-counter market are valued at the last reported sales price as of the close of business on the day the securities are being valued or, if none is available, at the mean of the bid and offer price at the close of business on such day or, if none is available, the last reported sales price. Portfolio securities which are traded on stock exchanges are valued at the last sales price on the principal market on which securities are traded or lacking any sales, at the last available bid price. Short-term debt securities which mature in 60 days or less are valued at amortized cost, which approximates fair value, if their original maturity at the date of purchase was 60 days or less, or by amortizing their value on the 61st day prior to maturity if their term to maturity at the date of purchase exceeded 60 days. Securities and other assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Directors of the Fund. (b)Foreign Currency Transactions—Transactions denominated in Yen are recorded in the Fund’s records at the current prevailing rate at the time of the transaction. Asset and liability accounts that are denominated in Yen are adjusted to reflect the current exchange rate at the end of the period. Transaction gains or losses resulting from changes in the exchange rate during the reporting period or upon settlement of foreign currency transactions are included in results of operations for the current period. The net assets of the Fund are presented at the exchange rate and market values on August 31, 2013. The Fund does not isolate that portion of the results of operations arising as a result of changes in the foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held at August 31, 2013. Net realized foreign exchange gains or losses includes gains or losses arising from sales of portfolio securities, sales and maturities of short-term securities, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books, and the U.S. dollar equivalent of the amounts actually received or paid. (c)Security Transactions, Investment Income and Distributions to Shareholders — Security transactions are accounted for on the trade date. Dividend income and distributions are recorded on the ex-dividend date and interest income is See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS-Continued (Unaudited) recorded on the accrual basis. Realized gains and losses on the sale of investments are calculated on a first-in, first-out basis. Distributions from net investment income and net realized capital gains are determined in accordance with Federal income tax regulations, which may differ from GAAP. To the extent these “book/tax” differences are permanent in nature (i.e., that they result from other than timing of recognition—”temporary”), such accounts are reclassified within the capital accounts based on their Federal tax-basis treatment; temporary differences do not require reclassification. Dividends and distributions which exceed net realized capital gains for financial reporting purposes, but not for tax purposes, are reported as distributions in excess of net realized gains. Pursuant to a securities lending agreement with Brown Brothers Harriman & Co., the Fund may lend securities to qualified institutions. It is the Fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the Fund’s policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is provided in the form of cash, which will be invested in certain money market funds. The Fund is entitled to receive all income on securities loaned, in addition to a portion of the income earned as a result of the lending transaction. Although each security loan is fully collateralized, there are certain risks. On November 21, 2008, the Fund suspended its participation in the securities lending program. The Fund may resume its participation in the future. During the fiscal year ended February 28, 2013 and the semi-annual period ended August 31, 2013, the Fund did not earn fees from lending fund portfolio securities, pursuant to the securities lending agreement. (d)Capital Account Reclassification — For the year ended February 28, 2013, the Fund’s undistributed net investment income was increased by $137,004 and the accumulated net realized loss was increased by $137,004. These adjustments were primarily due to the result of the reclassification of foreign currency losses and the tax treatment of passive foreign investment companies. These adjustments had no impact on net assets. (e)Income Taxes — A provision for U.S. income taxes has not been made since it is the intention of the Fund to qualify as a regulated investment company under the Internal Revenue Code and to distribute within the allowable time limit all taxable income to its shareholders. Under Japanese tax laws, a withholding tax is imposed on dividends at a rate of 7.149% and on interest at a rate of 15% and such withholding taxes are reflected as a reduction of the related revenue. There is no withholding tax on realized gains. The Fund evaluates tax positions taken or expected to be taken in accordance with GAAP, to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. As of and during the six months ended August 31, 2013, as well as for the prior three tax years, the Fund did not have any liabilities for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the statement of operations. During the six See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS-Continued (Unaudited) months and for the prior three tax years, the Fund did not incur any interest or penalties. (f)Use of Estimates in Financial Statement Preparation — The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (g)Concentration of Risk — A significant portion of the Fund’s net assets consists of Japanese securities which involve certain considerations and risks not typically associated with investments in the United States. In addition to the smaller size, and greater volatility, there is often substantially less publicly available information about Japanese issuers than there is about U.S. issuers. Future economic and political developments could adversely affect the value of securities in which the Fund is invested. Further, the Fund may be exposed to currency devaluation and other exchange rate fluctuations. (h)Indemnifications—Under the Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising from the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications. The Fund’s maximum exposure under these agreements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on experience, the Fund expects the risk of loss to be remote and as such no additional accruals were recorded on the statement of asset and liabilities. 2.Management Agreement and Transactions With Affiliated Persons Nomura Asset Management U.S.A. Inc. (the “Manager”) acts as the manager of the Fund pursuant to a management agreement. Under the agreement, the Manager provides all office space, facilities and personnel necessary to perform its duties. Pursuant to such management agreement, the Manager has retained its parent company, Nomura Asset Management Co., Ltd. (the “Investment Adviser”), to act as investment adviser for the Fund, for which it is compensated by the Manager, not the Fund. As compensation for its services to the Fund, the Manager receives a monthly fee at the annual rate of 1.10% of the value of the Fund’s average weekly net assets not in excess of $50 million, 1.00% of the Fund’s average weekly net assets in excess of $50 million but not exceeding $100 million, 0.90% of the Fund’s average weekly net assets in excess of $100 million but not exceeding $175 million, 0.80% of the Fund’s average weekly net assets in excess of $175 million but not exceeding $250 million, 0.70% of the Fund’s average weekly net assets in excess of $250 million but not exceeding $325 million, 0.60% of the Fund’s average weekly net assets in excess of $325 million, but not exceeding $425 million and 0.50% of the Fund’s average weekly net assets in excess of $425 million. Under the management agreement, the Fund incurred fees to the Manager of $1,236,642 for the six months ended August 31, 2013. Under the investment advisory agreement, the Manager informed the Fund that the Investment Adviser earned fees of $557,490 for the six months ended August 31, 2013 from the Manager, not the Fund. At August 31, 2013, the fee payable to the Manager, by the Fund, was $207,501. See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS-Continued (Unaudited) Certain officers and/or directors of the Fund are officers and/or directors of the Manager. Affiliates of Nomura Holdings, Inc. (the Manager’s indirect parent) did not earn any fees in commissions on the execution of portfolio security transactions for the six months ended August 31, 2013. The Fund pays each Director not affiliated with the Manager an annual fee of $12,000 plus $1,500 per meeting attended or $1,000 per telephone meeting attended, together with such Director’s actual expenses related to attendance at meetings. The Chairman of the Board, presently Rodney A. Buck, who is not affiliated with the Manager, is paid an additional annual fee of $5,000. The Chairman of the Audit Committee, presently David B. Chemidlin, receives an additional annual fee of $1,000. Such fees and expenses for unaffiliated directors aggregated $41,216 for the six months ended August 31, 2013. 3.Purchases and Sales of Investments Purchases and sales of investments, exclusive of investments in foreign currency and short-term securities, for the six months ended August 31, 2013 were $213,143,463 and $214,321,738, respectively. 4.Federal Income Tax As of February 28, 2013, net unrealized appreciation on investments, exclusive of investments in foreign currency, for Federal income tax purposes was $3,125,231, of which $23,386,816 related to appreciated securities and $20,261,585 related to depreciated securities. The cost of investments, exclusive of investments in foreign currencies of $1,205,777 at February 28, 2013 for Federal income tax purposes was $245,603,708. At February 28, 2013, the components of accumulated earnings (deficit) on a tax basis were as follows: Undistributed ordinary income $ Accumulated capital and other losses )(a) Unrealized appreciation on investments $ (b) Total accumulated deficit $ ) (a) Net losses incurred after October 31 and within the taxable year are deemed to arise on the first business day of the Fund’s next taxable year. In this regard, the Fund elected to defer $3,760,648 of qualified late year long term losses that are deemed to arise on March 1, 2013. (b) The differences between book basis and tax basis unrealized appreciation is attributable to the tax deferral of losses on wash sales and the tax treatment of passive foreign investment companies. The tax character of distributions paid during the fiscal years ended February 28, 2013 and February 29, 2012 were as follows: February-13 February-12 Ordinary Income Capital Gains $0 $0 On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. One of the more prominent changes addresses capital loss carryforwards. Under the Act, each Fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS-Continued (Unaudited) taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital loss carryforwards will retain their character as either short-term or long-term capital losses rather than being considered all short-term as permitted under previous regulation. The Fund has a capital loss carryforward as of February 28, 2013 of $39,109,010, of which $19,707,136 expires on February 28, 2017 and $19,401,874 expires on February 28, 2018. In addition, the Fund utilized $6,352,600 of its current year net realized gains against accumulated capital losses. All of the Fund’s capital losses were generated in pre-enactment years. 5. Fair Value Measurements In accordance with GAAP, fair value is defined as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. GAAP also establishes a framework for measuring fair value, and a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Each investment is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below. · Level 1—quoted prices in active markets for identical investments · Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3—significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) In May 2011, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”) (“ASU 2011-04”). ASU 2011- 04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU 2011-04 requires reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU 2011-04 requires reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures were effective for in- See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS-Continued (Unaudited) terim and annual reporting periods beginning after December 15, 2011. The adoption of ASU 2011- 04 by the Fund did not have a material impact on the financial statements. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of August 31, 2013. Level Investments in Securities Level 1 Equity Securities* $ Foreign Currency Level 2 -0- Level 3 -0- Total $ * Please refer to the Schedule of Investments for breakdown of the valuation by industry type. During the six months ended August 31, 2013, there were no transfers between Level 1 and Level 2. During the six months ended August 31, 2013, the Fund did not hold any instrument which used significant unobservable inputs (Level 3) in determining fair value. 6.Rights Offering The Fund issued to its shareholders of record as of the close of business on June 23, 2011 transferable rights to subscribe for up to an aggregate of 7,091,723 shares of common stock of the Fund at a rate of one share of common stock for three rights held (“Primary Subscription”). During July 2011, the Fund issued a total of 7,091,723 shares of common stock on exercise of such rights at the subscription price of $7.60 per share, compared to a net asset value per share of $9.88 and a market value per share of $8.45. A sales load of 3.75% was included in the subscription price. Offering costs of $732,014 and the sales load were charged directly against the proceeds of the rights offering. As a result of the rights offering, there was a dilutive effect on the net asset value per share of the Fund in the amount of $0.47 per share. 7Recent Accounting Pronouncements In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosures are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position. They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition, ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of IFRS. ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011- 11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. In January 2013, FASB issued ASU 2013-01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities” (“ASU 2013-01”) that provides clarification about which instruments and transactions are subject to ASU 2011-11. At this time, management is evaluating the implications of ASU 2011-11 and ASU 2013-01 on the financial statements. See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. FINANCIAL HIGHLIGHTS Selected per share data and ratios for a share of common stock outstanding throughout each period. For the Six Months Ended For the Year Ended August 31, 2013 February 28, February 29, Frbruary 28, (Unaudited) Net asset value, beginning of year $ Net investment income@ Net realized and unrealized gain (loss) on investments and foreign currency ) ) ) Total from investment operations ) ) Distributions from net investment income — ) Fund Share Transactions Dilutive effect of Rights Offering* — — ) — — — Net asset value, end of period $ Market value, end of period $ Total investment return† % % %) % % %) Ratio to average net assets/supplemental data: Net assets, end of period (in 000) $ Operating expenses % Net investment income (loss) % Portfolio turnover 81
